Citation Nr: 1708418	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  11-31 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for spermatocelectomy scar on the scrotum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1977 to October 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for bilateral hearing loss disability and a scar on the scrotum, and assigned non-compensable evaluations for each disability. 

In October 2012, the Veteran presented testimony in a Travel Board hearing before the undersigned.  A copy of the transcript is of record.

The Board remanded the matters on appeal in May 2014 for additional evidentiary development.

The record before the Board includes electronic files within the Veterans Benefits Management System (VBMS) and Virtual VA.  A review of all files reveals the Virtual VA records are duplicative of those within VBMS.


FINDINGS OF FACT

1.  Throughout the initial rating period, the Veteran's hearing impairment has not reached the level for which assignment of a compensable rating is warranted with the mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.

2.  Throughout the initial rating period, the Veteran's spermatocelectomy scar on the scrotum is manifested by symptoms of intermittent cysts, sometimes causing discomfort, and sometimes including purulent discharge, but the scar is not shown to be unstable, to manifest by symptoms of underlying tissue damage, to require the use of systemic therapy of any sort, or to involve an area of at least five percent of the whole body, and the nodules are not productive of symptoms indicative of deep acne.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for an initial compensable disability rating for spermatocelectomy scar on the scrotum have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7802 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

This appeal arises from the Veteran's disagreement with the initial ratings assigned following the grant of service connection.  A notice letter was mailed to the Veteran in October 2010, prior to the grant of service connection.  VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1).  Once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The record also reflects that all available post-service medical evidence identified by the Veteran has been obtained.  The Veteran has not identified any clinical treatment record available related to either his hearing loss or scar and he has submitted copies of the private audiogram reports.  He has given no indication that there are additional records in existence related to either claim.  Further, the Veteran was afforded appropriate VA examinations, most recently in response to the Board's prior Remand.  The examinations, in June 2014 (audio) and in February 2015 (scar), adequately respond to the Board's Remand directives.  Thus, there has been substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The Veteran has not asserted, and the evidence of record does not show, that either disability has increased significantly in severity since the most recent examinations.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims. 

Legal Criteria

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities on appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  

In appeals of initial ratings, the Board must consider whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Bilateral Hearing Loss

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).



Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a)  When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Veteran filed his claim for service connection for bilateral hearing loss in September 2010 and was initially awarded service connection for bilateral hearing loss by way of the January 2011 rating decision on appeal.  A noncompensable rating was assigned.  He appealed the initial rating.

In response to his claim, the Veteran was afforded an audiological evaluation in December 2010; the examiner reviewed the claims file, and noted the Veteran's history.  The Veteran reported that he has a hard time hearing people and often has to ask people to repeat themselves, especially when there is more than one person talking. 

At the December 2010 examination, puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
80
80
LEFT
15
25
70
60

Thus, the puretone threshold average was 56 in the right ear and 43 in the left ear at that time.  Speech recognition was measured in various ways, but the speech recognition using the Maryland CNC word list, as required by VA regulation, was 92 percent in each ear. 

Applying the values above to Table VI results in a Level I Roman numeral designation for each ear.  Application of two Level I designations to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

The Veteran also submitted a private audiogram report dated the same month.  
At the December 2010 private audiogram, puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
45
80
85
LEFT
25
25
65
60

Thus, the puretone threshold average was 59 in the right ear and 44 in the left ear at that time.  Speech recognition was measured using the Maryland CNC word list, as required by VA regulation, and the result was noted as 92 percent in the right ear and 80 percent in the left ear. 

Applying these values above to Table VI results in a Level II Roman numeral designation for the right ear and Level III in the left ear.  Application of Level II and Level III designations to Table VII also results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

An April 2011 audiogram report from the Veteran's employer was submitted, however this report does not show that it was conducted by a state-licensed audiologist and does not include a controlled speech discrimination test (Maryland CNC).  This report, therefore, was is not adequate for rating purposes and cannot be used in this evaluation.  38 C.F.R. § 4.85(a).  The Board need not seek clarification of the audiometric data in this report as there is credible evidence contemporaneous to the April 2011 findings as discussed above (see December 2010 examination report) that details the severity of the Veteran's hearing loss.  Cf. Savage v. Shinseki, 24 Vet. App. 259 (2011).

VA next afforded the Veteran a VA examination in April 2012.  He reported at that time that he works on aircraft and does "tap testing" and cannot hear when something is wrong.  Puretone thresholds at that time were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
45
80
85
LEFT
30
30
70
65

Thus, the puretone threshold average was 59 in the right ear and 49 in the left ear.  Speech recognition was 88 percent in the right ear and 96 percent in the left ear. 

Applying the values above to Table VI results in a Level III Roman numeral designation for the right ear and a Level I for the left ear.  Application of these findings to Table VII again results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

Following the Board's Remand, the Veteran was again afforded a VA examination in June 2014.  The examiner reported the Veteran's remarks that he was rejected from a promotion at work due to the inability to pass a "tap test."  He also reported difficulty understanding conversations, such as with background noise at restaurants.  On examination at this time his puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
25
40
80
85
LEFT
25
30
70
65
Puretone threshold average was 58 in the right ear and 48 in the left ear.  Speech recognition was 96 percent in the right ear and 94 percent in the left ear.  

Applying the values above to Table VI results in a Level II Roman numeral designation for the right ear and Level I for the left ear.  Application of these results to Table VII again results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

At the Veteran's Board hearing, he reported that at work he has to check parts for voids and, to do so, one must be able to hear different sounds, which he cannot.  He reported this cost him a promotion at work.  He also again reported difficulty hearing people if there is background noise.  See hearing transcript at page 4.  The Veteran also submitted a statement from his employer at the time of his October 2012 hearing, which confirmed that the Veteran was sent for a hearing test in connection with a new position and did not pass the test and, therefore, did not get the job.  The employer noted that this job would have allowed the Veteran an increase in compensation and responsibility.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In accordance with this decision, the examiners in this case noted the Veteran's reports indicating he has a hard time hearing in crowds and a hard time understanding conversation, as well as the impact on his promotion at work.  An examiner in 2010 and again in 2014 reported that the functional impact of the Veteran's hearing loss on his daily life would be improved with the use of hearing aids.  The Board indeed recognizes this functional impact of the Veteran's hearing loss.  On review of the file, even including consideration of the functional impact of the hearing loss on the Veteran's life, it is evident the criteria for a compensable rating under Diagnostic Code 6100 are not met.  Although the audiological evaluations clearly show the Veteran has hearing loss, the hearing loss has not yet met the compensable level under the rating schedule.  Thus, an initial compensable rating for bilateral hearing loss is not warranted under the schedular criteria. 
VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, hearing testimony and the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a compensable rating for bilateral hearing loss at any time during the pendency of the claim.

Spermatocelectomy Scar

Disabilities of the skin are evaluated under 38 C.F.R. § 4.118 (2016).  Pursuant to the rating schedule, diagnostic code (DC) 7800 rates scars of the head, face, and neck and is therefore inapplicable in this case.  DC 7801 applies to scars, other than on the head, face, or neck, that are deep or that cause limited motion.  The Veteran's noncompensable rating is assigned under DC 7802, which applies to scars, other than on the head, face, or neck, that are superficial and do not cause limited motion. A superficial scar is one not associated with underlying soft tissue damage. To be compensable under this DC, the scar must cover an area or areas of 144 square inches or greater.  DC 7803 provides a 10 percent evaluation for scars that are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A 10 percent rating is also applicable under Diagnostic Code 7804 for scars that are superficial and painful on examination.  Under Diagnostic Code 7805, other scars and other effects of scars not considered in a rating provided under diagnostic codes 7800 to 7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2015).

Initially, the Board observes that there are no clinical records related to the Veteran's scars.  The Board will, therefore, analyze this claim based upon the various examination reports, and the Veteran's hearing testimony.

In December 2010, shortly following the Veteran's claim, he was afforded an examination of his scar, status post spermatocelectomy.  The examiner noted the current symptoms as including pain and tenderness, but not any skin breakdown.  The scar was described as linear, measuring 0.5 cm by 0.5 cm.  The examiner characterized it as superficial with no underlying tissue damage, no inflammation, no edema and not disfiguring.  The examiner did observe a small round keloid formation.  The examiner noted that the Veteran's usual occupation is not affected by this condition and his daily activity is effected by the occasional pain.

He was again examined in April 2012, however, this examiner found no visible scar, thus no further description was provided.  No other symptoms were noted in this report.

At his October 2012 hearing, the Veteran reported pain and tenderness in the area of the scar, which was not conveyed in the earlier VA examination reports.  See hearing transcript at pages 6-7.  Further, the Veteran reported intermittent nodules that come up at the base of the scar, gets inflamed, causing pain and extreme discomfort when the Veteran attempts to sit down.  Id. at page 7.  He reported that they appear and are present for a couple months until the pain becomes unbearable and he pops them.  Id. at page 8.  The Veteran confirmed that the nodules appear in the same area on the scar every time.  Id.  Because these symptoms were not acknowledged in the prior exam report, the Board remanded the matter, specially instructing the examiner to address the exact nature of the Veteran's residuals from his spermatocelectomy and whether the nodule described by the Veteran is related.

The most recent examination occurred in February 2015.  At this time, the Veteran reported the continued residuals of his spermatocelectomy as including episodic presentation of a knot or cystic lesion in the operative area that comes and goes.  He described some pain and purulent drainage from these cystic lesions when they are present.  The Veteran confirmed that he takes no medication for this condition.  The examiner confirmed that the Veteran's scar is 0.5 cm by 0.1 cm and the examiner described it as a very small, surface, non-tender surgical scar.  The nodules or cystic lesions were not present at the time of the examination.  In response to the question as to whether the claimed nodules are proximately due to or the result of the Veteran's service connected scar, the examiner indicated that the claimed condition is at least as likely as not proximately due to or the result of the Veteran's service connected condition.

Thus, while the Veteran's underlying scar is asymptomatic and not of the size to warrant a compensable evaluation, the associated periodic nodules are considered part of this service connected condition and they are described a periodically painful, producing nodules with a purulent discharge and discomfort.  The Board has examined other potentially applicable rating criteria which may account for these symptoms.  However, a compensable rating remains unwarranted.  

Under Diagnostic Code 7806, dermatitis or eczema, a noncompensable rating is warranted when less than 5 percent of the entire body is affected and no more than topical therapy is needed.  A compensable rating under that rating criteria requires the impact to cover at least 5 percent of the body or require intermittent systemic therapy, neither of which are shown in this case.

Under Diagnostic Codes 7828, acne, and 7829, chloracne, a compensable evaluation requires deep acne (deep inflamed nodules and pus filled cysts).  While the Veteran's disability is manifested by periodic nodules, there is no indication in the record or within the Veteran's statements to indicate it is of a severity to be considered deep acne.

The remaining diagnostic codes related to the skin pertain to disabilities such as leishmaniasis, tuberculosis luposa, bullous disorders, psoriasis, and others, are not relevant to this analysis.

In sum, the Veteran's scar is consistently reported as, at largest, 0.5 cm by 0.5 cm, without symptoms other than the periodic nodules, which produce pain and tenderness and sometimes purulent discharge.  Further, the Veteran's scar requires no treatment or medication, to include systemic therapy such as corticosteroids.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  There is no basis upon which to award a compensable evaluation under any of the rating criteria within 38 C.F.R. § 4.118.  While the Board indeed recognizes with the symptoms experienced by the Veteran, there is unfortunately no basis within the relevant rating criteria to award a compensable rating.  The appeal must be denied.

Extraschedular Consideration

The Board has considered whether this claim should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected bilateral hearing loss and scar are contemplated by the schedular criteria.  

As to hearing loss, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, to this extent, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  Further, to the extent that the rating criteria do not account for the Veteran's not receiving a promotion due to his hearing loss, the Board's review of the claims file does not reveal that he has missed any work or is limited in his work and therefore finds that there has not been marked interference with employment due to the hearing loss.  

As to the scar, the entire realm of diagnostic codes related to scarring and other skin disorders were considered and the Veteran's symptoms most closely approximate those found with the criteria delineated for noncompensable ratings.  The various symptoms which may impact the scar, such as painful scarring and skin breakdown are contemplated by the rating schedule, but not present in the Veteran's disability picture.  The nodules/cystic lesions with painful irritation and purulent discharge are contemplated by the rating criteria for acne and eczema, but the severity shown by the Veteran's disability picture is found within the noncompensable rating.  Accordingly, the Board determines that the Veteran's complaints related to his scar have been considered under the criteria set forth in the rating schedule under 38 C.F.R. § 4.118.  

Also, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture the impact of all the service-connected disabilities experienced.  When considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  In this case, in addition to hearing loss and scar, the Veteran is service connected for posttraumatic stress disorder, which is rated as 50 percent disabling; degenerative arthritis of the thoracolumbar spine, which is rated as 10 percent disabling; and tinnitus, which is rated as 10 percent disabling.  There is no indication in the record, nor does the Veteran claim, that the five service-connected disabilities, when considered together, produce a combined effect taking the overall severity of the Veteran's service-connected conditions outside of the realm of consideration under the schedular criteria.  The combined ratings assigned adequately compensate the Veteran for the overall impairment caused by his combined service-connected disabilities.

As the Veteran's disability picture, when considered singly or in combination with other service-connected disabilities, is contemplated by the rating schedule, and to the extent that it is not, the disability does not markedly interfere with his employment and has not resulted in hospitalization, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447   (2009) has been raised.  Neither the Veteran, nor his representative has reported that he is unemployable.  Moreover, there is no suggestion in the record that his hearing loss or scar render him unemployable.  Rather, the record establishes that the Veteran has worked throughout the pendency of this claim.  Therefore, the Board finds that the issue of entitlement to a TDIU based on the disability at issue has not been raised in this case.







	(CONTINUED ON NEXT PAGE)
ORDER

An initial compensable rating for bilateral hearing loss is denied.

An initial compensable evaluation for scar on the scrotum is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


